Memorandum: Appellant was convicted in 1958 following a trial. Certain written statements made by him were received in evidence without objection. The court, however, submitted to the jury the issue of the voluntariness of these statements. It follows that there should be a hearing and determination of the voluntariness of appellant’s statements in accordance with the procedures outlined in People v. Huntley (15 N Y 2d 72). (Appeal from judgment of Brie County Court convicting defendant of murder, first degree.) Present — Williams, P. J., Bastow, Del Vecehio and Marsh, JJ.